MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                 Dec 21 2016, 8:55 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                    CLERK
                                                                  Indiana Supreme Court
purpose of establishing the defense of res judicata,                 Court of Appeals
collateral estoppel, or the law of the case.                           and Tax Court




PRO SE APPELLANT
Donal W. Krutchen
Pendleton, Indiana


                                             IN THE
       COURT OF APPEALS OF INDIANA

In re The Guardianship of                               December 21, 2016
A.I.K., a Minor                                         Court of Appeals Case No.
                                                        14A05-1604-GU-961
                                                        Appeal from the Daviess Circuit
Donal W. Kruchten,                                      Court
Appellant-Petitioner.1                                  The Hon. Gregory A. Smith, Judge
                                                        Trial Court Cause No.
                                                        14C01-1405-GU-21



Bradford, Judge.




1
    There is no Appellee in this appeal.


Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 1 of 10
                                         Case Summary
[1]   On May 29, 2014, Beth Landreth filed a petition for the appointment of a

      guardian of the person and estate of her minor granddaughter A.I.K. The

      natural father, Appellant-Petitioner Donal Kruchten, and natural mother,

      Victoria Knox (“Mother”), consented to the guardianship. On October 7, 2015,

      Mother filed a request to terminate the guardianship. A hearing was held and

      on December 31, 2015, the trial court granted Mother’s petition to terminate

      the guardianship. On February 8, 2016, Kruchten filed a motion for relief from

      order of judgment.


[2]   On May 12, 2016, Kruchten filed a request for judicial notice and enforcement

      of Foreign Document and Order. On May 16, 2016, the trial court declined to

      take judicial notice of the Jackson County, Missouri, pleadings due to several

      issues including the fact that they were not certified copies from the Missouri

      Court and the record was not sufficiently complete.2


[3]   On appeal, Kruchten raises two issues which we restate as follows: (1) whether

      it was an abuse of discretion for the court to decline to take judicial notice of an

      uncertified, incomplete record from a foreign jurisdiction; and (2) whether the

      trial court abused its discretion when it terminated the guardianship and

      awarded the mother custody of the child. Because the court did not abuse its




      2
       The trial court also noted that there were possible jurisdictional issues with the Missouri custody
      determination as it relates to the mother and/or child.

      Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016            Page 2 of 10
      discretion in denying the request to take judicial notice of the uncertified foreign

      custody determination and terminating the guardianship while awarding

      custody to Mother, we affirm.


                          Facts and Procedural History
[4]   On May 29, 2014, Landreth filed a petition for the appointment of a guardian

      of the person and estate of her minor granddaughter A.I.K. Both parents

      consented to the guardianship. On October 7, 2015, Mother filed a petition to

      terminate the guardianship. A hearing was held on December 15, 2015. On

      December 31, 2015, the trial court granted Mother’s petition to terminate the

      guardianship and made the following findings:


              4. The natural father, [Kruchten] is incarcerated in the Indiana
              Department of Correction at the Pendelton Indiana facility
              serving a sentence for his involvement in a drug deal robbery
              gone bad resulting in felony murder cases to which he [pled]
              guilty to a lesser included felony. He is serving a 30 year
              sentence and his earliest possible release date is reported to be in
              the year 2025.


              5. The [M]other and [Kruchten] were allegedly married and
              divorced in California as [Kruchten] was in the United States
              Navy. There was, however, no documentation admitted into
              evidence concerning the divorce. At some point in time
              thereafter, or at least [Kruchten], and [A.I.K.] . . . lived in
              Missouri. A copy of a document was entered into evidence by
              the guardian as “Petitioner’s Exhibit 2” purporting to be an
              Order from the Jackson County Circuit Court in Jackson
              County, Missouri, dated May 1, 2013. It indicates that
              [Kruchten] was awarded custody of [A.I.K.] herein as [Kruchten]
              had resided in Missouri for over 90 days, but indicates the
              [M]other was not present and only served by publication (it does
              not indicate where), but indicates she is “known to be a resident

      Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 3 of 10
        of the State of Indiana[.”] It is, essentially, a default judgment
        and appears to this Court to be possibly unenforceable given the
        California divorce and Indiana residency of the parties at the
        time of the divorce and full knowledge of the mother’s residence
        in Indiana, as well as the Uniform Child Custody Jurisdiction
        Act.


        6. [T]he Missouri order indicates that [A.I.K.] was living with
        [Kruchten] in 2013, and [M]other had returned to Indiana. It
        also indicates the parties were married in California on June 3,
        2005. (It does not refer to or indicate the date of the divorce.)
        The order further refers to [Kruchten] as the child’s father
        “because his name is listed as the child’s father on [A.I.K.]’s birth
        certificate and he has publically [sic] acknowledged being the
        father of the child to his family and to others.”


        7. Beth Landreth . . . is the paternal [grandmother] of [A.I.K] and
        for the majority of the child’s lifetime the child has lived with her
        in her home.


        8. [Landreth] was appointed the Guardian of the person and
        estate of [A.I.K.] by order dated July 9, 2014, following the filing
        of a Petition for Guardianship on May 29, 2014.


        9. The [M]other . . . was living in Indianapolis at the time of the
        filing of the Petition and the hearing thereon, and signed a
        “Waiver of Notice of Hearing and Consent to Guardianship”
        dated May 8, 2014, which was filed with the Court with the
        Petition.


        10. The [M]other now seeks to terminate the guardianship
        relationship herein and obtain the care and custody of [A.I.K.] as
        she alleges she is in a better position, has a better job with
        Honda, and has a home sufficient for [A.I.K.] and her other
        children.


        11. The [M]other further alleges that she was going to wait until
        the end of the current academic school year to seek to terminate
        the guardianship, but then she received a petition to set a child
Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 4 of 10
        support order filed on behalf of the guardian through the Title IV-
        D child support division of the Daviess County Prosecutor’s
        Office. [Landreth] admittedly had to apply for assistance to
        support her household, thus triggering the assignment of rights
        and the State seeing to obtain a support order to achieve some
        reimbursement.


        12. [Landreth] allowed [A.I.K.] and [Kruchten] to reside in her
        home. [Kruchten] never had a job and did not contribute to the
        child’s support prior to his conviction and imprisonment.
        [Mother] acknowledges that she left the child with [Kruchten]
        when she lost her job a year or two after the divorce while
        [Kruchten] lived with his mother, Ms[.] Landreth, in Missouri at
        the time and then in Washington, Indiana.


        13. Mother further asserts that she had consented to the
        guardianship arrangement on a temporary basis to allow her to
        get settled and on her feet. She acknowledges that because the
        guardian works [weekends] and as [M]other’s parents live in
        Washington, Indiana, also, the child gets to spend almost every
        weekend with her in Indianapolis or at least twice per month.


        …


        16. . . . The maternal grandmother testified that the [M]other . . .
        is doing very well, has a good clean home with adequate room
        for [A.I.K.], and that the [M]other has other family present in the
        Indianapolis area where [M]other resides on Mr. Knox’s side of
        the family.


        ...


        18. The [M]other . . . works at Honda in Indianapolis and works
        a late shift and is also attending Ivy Tech part time. She has
        sufficient income. She works 4:00 p.m. to 1:00 a.m., which
        makes it difficult with the children in her care as they go to
        daycare and she picks them up after work and then they go to
        school. She has day care arranged through Shirley Smith which
        costs her $140.00 per week for two children and she has
Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 5 of 10
              permission to enroll [A.I.K.] at the daycare where she would go
              after school until [Mother] gets off work. She acknowledges she
              is looking for other employment that pays as well with benefits
              but with a better schedule.


      Appellant’s App. Vol. II, pp. 38-40.


[5]   Kruchten filed a motion to stay proceedings on January 21, 2016. The trial

      court denied the motion on January 25, 2016. On February 8, 2016, Kruchten

      filed a motion for relief from order of judgment, to set hearing, and for

      transport. On April 13, 2016, Mother signed and submitted a child support

      obligation worksheet. An agreed entry on child support was filed on April 18,

      2016. A hearing was also held on April 18, 2016, to address Kruchten’s motion

      for relief from judgment. The trial court denied Kruchten’s motion and granted

      Mother’s petition to terminate the guardianship on April 21, 2016.


[6]   On May 12, 2016, Kruchten filed a request for judicial notice and enforcement

      of foreign document and order. Kruchten then filed a verified petition for leave

      to proceed in forma pauperis on May 16, 2016; the motion was granted that

      same day. Kruchten’s request for judicial notice and enforcement of foreign

      document and order was also denied on May 16, 2016.



                            Discussion and Decision
                             I.         Foreign Judgment
[7]   Kruchten contends that the trial court abused its discretion when it did not

      register, recognize, or enforce a foreign child support and custody order. The

      Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 6 of 10
      order in question was an uncertified, incomplete record from a court in Jackson

      County, Missouri. Further, the order appeared to alter a custody arrangement

      that had been made in California when Kruchten and Mother divorced, raising

      a possible issue regarding jurisdiction under the Uniform Child Custody

      Jurisdiction Act.


[8]   When reviewing the trial court’s decision, we review for an abuse of discretion.

      “A trial court abuses its discretion when its decision is clearly against the logic

      and effect of the facts and circumstances before it.” Wright v. Mount Auburn

      Daycare/Preschool, 831 N.E.2d 158, 162 (Ind. Ct. App. 2005), trans. denied. “An

      abuse of discretion also occurs if the trial court misinterprets or misapplies the

      law.” Barker v. City of W. Lafayette, 878 N.E.2d 230, 232 (Ind. Ct. App. 2007).


[9]   The trial court could not register, recognize, or enforce a foreign judgment

      because Kruchten did not comply with the requirements of Indiana Code

      section 31-21-6-4 when he submitted it to the court. Under Indiana code

      section 31-21-6-4, Kruchten was required to comply with the following to

      properly register a custody determination issued by a court from another state:


              Sec. 4. (a) A child custody determination issued by a court of
              another state may be registered in Indiana, with or without a
              simultaneous request for enforcement, by sending the following
              to the appropriate Indiana court:


                      (1) A letter or other document requesting registration.


                      (2) Two (2) copies, including one (1) certified copy, of the
                      determination sought to be registered and a statement

      Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 7 of 10
                       under penalty of perjury that to the best of the knowledge
                       and belief of the person seeking registration the order has
                       not been modified.


                       (3) Except as otherwise provided in section 13 of this
                       chapter:


                                (A) the name and address of the person seeking
                                registration; and


                                (B) the name of a parent or person acting as a parent
                                who has been awarded custody or visitation in the
                                child custody determination sought to be registered.


       Kruchten filed a single, uncertified copy of the custody determination with the

       trial court. Moreover, Kruchten merely asked that the trial court take judicial

       notice and enforce the determination. Consequently, the trial court did not

       abuse its discretion when it denied Kruchten’s request to recognize, register, or

       enforce the incomplete, uncertified copy of the Missouri custody determination.


                II.         Termination of the Guardianship
[10]   Under Indiana Code section 29-3-12-1(c)(4), a guardianship may be terminated

       whenever it is no longer necessary for any reason. Further, “[i]t is well

       established that when a parent initiates an action to obtain custody, a nonparent

       seeking to retain custody must bear the burden of overcoming the parent’s

       presumptively superior right to custody.” In re Guardianship of L.L., 745 N.E.2d

       222, 227 (Ind. Ct. App. 2001).



       Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 8 of 10
[11]   “In deference to the trial court’s proximity to the issues, ‘we disturb the

       judgment only where there is no evidence supporting the findings or the

       findings fail to support the judgment.’” Oil Supply Co., v. Hires Parts Serv., Inc.,

       726 N.E.2d 246, 248 (Ind. 2000) (internal citations omitted). “We do not

       reweigh evidence, but consider only the evidence favorable to the trial court’s

       judgment”. In re Guardianship of B.H., 770 N.E.2d 283, 288 (Ind. 2002). A

       challenger, therefore, must show that that trial court’s findings are clearly

       erroneous. Id. Moreover, child custody determinations will only be disturbed if

       there was an abuse of discretion by the trial court. Id.


[12]   The trial court’s findings and conclusions indicate that it relied on many factors

       in determining that the guardianship should be terminated and custody

       awarded to Mother. Mother demonstrated that she has a good job at Honda

       with benefits. She testified that she has secured child care for A.I.K. with her

       other children while she is at work. The evidence also showed that Mother has

       a good, clean home in Indianapolis and family that lives nearby. Based upon

       the evidence presented, the trial court concluded that:

               [M]other has demonstrated sufficient stability and financially is
               able to care for the child, despite [the fact that Kruchten] will not
               contribute to the child’s future support, and [M]other does have
               arrangements for daycare and has other family in the area to
               assist if needed. A more established track record of sobriety,
               compliance with the law, and employment would be preferred to
               show a safe and stable home can and will be provided in the
               future, but the showing in this case is sufficient to carry to burden
               of proof.


       Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 9 of 10
               The Court finds that [M]other has demonstrated . . . that it is in
               the child’s best interest to modify the custody arrangement and
               terminate the guardianship and place [A.I.K.] with the [M]other
               as her only capable natural parent.


       Appellant’s App. Vol. II, p. 43. Based upon the evidence presented, there was

       ample evidence to support the trial court’s decision. Consequently, the trial

       court did not abuse its discretion when it terminated the guardianship and

       awarded Mother with custody of A.I.K.


[13]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 14A05-1604-GU-961 | December 21, 2016   Page 10 of 10